                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 RABBI ALEXANDER MILCHTEIN
 and ESTER RIVA MILCHTEIN,

                       Plaintiffs,                     Case No. 19-CV-1834-JPS

 v.

 ELOISE ANDERSON, MILWAUKEE                                              ORDER
 COUNTY, ARLENE HAPPACH,
 ROBIN JOSEPH, SARAH HENERY,
 MARTHA STACKER, LORI
 WAGNITZ, MARY PAT BOHN,
 CRYSTAL REYES, NADINE
 SHERMAN, JULIA KONRARDY
 COMEY, CHILDREN’S HOSPITAL
 AND HEALTH SYSTEM, INC., SARA
 WALDSCHMIDT, JACKIE VOYKIN
 STEFFES, MILWAUKEE COUNTY
 DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, KELLY
 PETHKE, MARK MERTENS, SARA
 WOITEL, BELLA’S GROUP HOME,
 LLC, JOHN T. CHISHOLM, and LORI
 KORNBLUM,

                       Defendants.



1.     INTRODUCTION

       On December 15, 2019, Plaintiffs Rabbi Alexander Milchtein and

Ester Riva Milchtein brought this action seeking both declaratory and

injunctive relief, as well as damages. (Docket #1).1 The gist of Plaintiffs’


       1 Plaintiffs also filed a motion to restrict their complaint and the exhibits
thereto. (Docket #3). The Court will grant this motion.



 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 1 of 38 Document 48
complaint is that Defendants violated Plaintiffs’ constitutional rights when

Defendants took certain actions (or inactions) regarding Plaintiffs’

daughters, C.M., S.M., and D.M.

       In this Order, the Court addresses four motions to dismiss, the first

of which was filed by the “State Defendants” on February 14, 2020. (Docket

#23). The State Defendants include Eloise Anderson (“Anderson”), the

Secretary of the Department of Children and Families; Mary Pat Bohn

(“Bohn”), the former Deputy Director of the Bureau of Milwaukee Child

Welfare (now Milwaukee Child Protective Services or “MCPS”); John T.

Chisholm (“Chisholm”), the Milwaukee County District Attorney; Julia

Konrardy Comey (“Konrardy Comey”), a former Initial Assessment

Worker at MCPS; Arlene Happach (“Happach”), the former director of

MCPS; Sarah Henery (“Henery”), former legal counsel for MCPS; Robin

Joseph (“Joseph”) the Division Administrator for MCPS; Lori Kornblum

(“Kornblum”), a former Assistant District Attorney for Milwaukee County;

Crystal Reyes (“Reyes”), a former Initial Assessment Social Worker at

MCPS; Nadine Sherman (“Sherman”), a supervisor at MCPS; Martha

Stacker (“Stacker”), an Initial Assessment Supervisor at MCPS; and Lori

Wagnitz (“Wagnitz”), the regional manager of MCPS. Their motion to

dismiss is fully briefed. (Docket #24, #25, #31).

       Another cohort of defendants, the “County Defendants,” who are or

were affiliated with Milwaukee County, filed a motion to dismiss on March

10, 2020. (Docket #26). The County Defendants include Milwaukee County

(the “County”); the Milwaukee County Department of Health and Human

Services (“DHSS”), a public entity that investigates and adjudicates claims

of juvenile abuse; Mark Mertens (“Mertens”), a former administrator at

DHHS’s Delinquency and Court Services Division; Kelly Pethke


                           Page 2 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 2 of 38 Document 48
(“Pethke”), the Deputy Administrator at DHHS’s Delinquency and Court

Services Division; and Sara Woitel (“Woitel”), a social worker at DHHS’s

Delinquency and Court Services Division. The County Defendants’ motion

is fully briefed. (Docket #27, #33, #39).

       A third group of defendants, the “Hospital Defendants,” filed a

notice to join the County Defendants’ motion to dismiss. (Docket #28). The

Hospital Defendants include Children’s Hospital and Health System, Inc.,

(“CHHS”), a Wisconsin corporation; Sara Waldschmidt (“Waldschmidt”),

a Family Case Management Supervisor at Children’s Service Society of

Wisconsin (“CSSW”), which is a subunit of CHHS; and Jackie Voykin

Steffes, (“Voykin Steffes”), a former CHHS employee who served as an

ongoing supervisor caseworker during C.M.’s case. The Hospital

Defendants’ motion is fully briefed. (Docket #29, #34, #36).

       Finally, Defendant Bella’s Group Home, LLC (“BGH”) filed a motion

to dismiss on July 1, 2020. (Docket #42). Plaintiffs’ daughter, D.M., was

placed at BGH from July 13, 2017 to October 3, 2019. BGH’s motion to

dismiss is also fully briefed. (Docket #43, #45, #46).

2.     LEGAL STANDARD

       The Defendants seek to dismiss Plaintiffs’ complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6).2 When evaluating motions to




       2 Technically, because the Hospital Defendants filed an answer and an
amended answer to Plaintiffs’ complaint (Docket #9, #20) their motion to dismiss
should be construed as a motion for judgment on the pleadings. However, the
Court employs the “same standard” when reviewing a motion to dismiss under
Rule 12(b)(6) and a 12(c) motion for judgment on the pleadings. Buchanan-Moore v.
Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009). Thus, when reviewing both the
Plaintiffs’ and Hospital Defendants’ submissions, the Court “view[s] the facts in
the light most favorable” to Plaintiffs “and will grant the motion only if it appears


                           Page 3 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 3 of 38 Document 48
dismiss, the Court is required to “accept as true all of the well-pleaded facts

in the complaint and draw all reasonable inferences in favor of the

plaintiff.” Kubiak v. City of Chi., 810 F.3d 476, 480–81 (7th Cir. 2016) (citation

omitted). The allegations must “plausibly suggest that the plaintiff has a

right to relief, raising that possibility above a speculative level[.]” Id. at 480.

(quoting EEOC v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir.

2007)) (alteration in original). A complaint that offers “‘labels and

conclusions’” or “‘a formulaic recitation of the elements of a cause of action

will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). The Court must identify allegations

“that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Id. at 679. Ultimately, dismissal is only appropriate

“if it appears beyond doubt that the plaintiff could prove no set of facts in

support of his claim that would entitle him to the relief requested.” Enger v.

Chi. Carriage Cab Corp., 812 F.3d 565, 568 (7th Cir. 2016) (citation omitted).

3.     RELEVANT FACTS

       Plaintiff Rabbi Alexander Milchtein is rabbi and Executive Director

of Milwaukee Synagogue for Russian Jews: Congregation Mosiach Now,

which serves a community of more than 1,400 families. He and his wife,

Plaintiff Ester Riva Milchtein, are part of a very strict orthodox Jewish

community. They have fifteen children, including daughters C.M., S.M.,

and D.M.




beyond doubt” that Plaintiffs cannot prove any facts that would support their
claim. Id. (internal quotations and citation omitted).


                           Page 4 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 4 of 38 Document 48
       3.1    C.M.

       C.M. is Plaintiffs’ oldest daughter who was diagnosed with multiple

mental health conditions. In October 2011, C.M. called MCPS indicating

that she was “deathly afraid to go home.” Upon investigating this

allegation, Holly Jones (“Jones”), an intake worker at MCPS, concluded that

the children did not show signs of either physical or emotional abuse.

However, because C.M. refused to stay at Plaintiffs’ house, on October 18,

2011, Jones removed C.M. and took her to MCPS. C.M. spent that night at

the Lutheran Social Services Assessment Center (“LSS”) in Milwaukee.

       The next day, Defendant Stacker, who was Jones’s supervisor,

detained C.M. because C.M. refused to go home. Although Jones told

Stacker that she did not believe that any abuse occurred or was occurring

at Plaintiffs’ home, Stacker explained that she could not force C.M. to return

there. Ultimately, Stacker ordered that C.M. go back to LSS.

       The state court held a probable cause hearing on October 24, 2011,

during which MCPS informed Plaintiffs that it would be sensitive to their

religious desires as C.M.’s parents. Notwithstanding this assurance, C.M.

was repeatedly placed in different Jewish homes for Sabbath, including

with Jewish families who have “great animus” for Plaintiffs. Eventually,

Plaintiffs and MCPS worked out a plan to address future Sabbath

placements for C.M. Nevertheless, on or around November 4, 2011, a state

employee named Catherine Flaherty filed an emergency motion to place

C.M. with the McKinney/Mandelman family for Sabbath. Despite Plaintiffs’

objections, the court granted this motion. Although Plaintiffs wanted C.M.

to observe Sabbath at LSS, Defendant Kornblum filed another motion

regarding this issue on November 9. Plaintiffs also aver that MCPS favored

C.M.’s religious preferences over their own.


                           Page 5 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 5 of 38 Document 48
       Similarly, Plaintiffs had issues with C.M.’s foster care placements.

Specifically, they allege that MCPS placed C.M. with families that “hold and

observe religious beliefs that [were] hostile” to theirs. Plaintiffs also

disapproved of some of the things that C.M. had access to while in foster

care. Plaintiffs state that one of C.M.’s foster families provided her with a

smart phone, internet access, and acting lessons. C.M. was also able to

purchase a book of a sexual nature while with a foster placement.

       Plaintiffs further allege that MCPS disregarded their preferences as

to C.M.’s schooling. Plaintiffs’ first choice was that C.M. attend online

school. However, both MCPS and Plaintiffs eventually agreed that C.M.

would go to an all-female Jewish school in Milwaukee. In order to attend

this school, students must reside in Milwaukee at the time of enrollment.

Plaintiffs allege that MCPS transferred C.M. out of Milwaukee prior to

enrollment. Thus, C.M. was sent to a mixed-gender public school where she

had unrestricted and unsupervised internet access. Notably, in accordance

with their religious beliefs, Plaintiffs do not send their children to public

schools. Plaintiffs take umbrage that MCPS did not select a foster family for

C.M. within Milwaukee or fill out C.M.’s enrollment forms and submit

them in a timely manner. Additionally, although the trial court had given

MCPS the authority to return C.M. to her out-of-state boarding school,

MCPS did not do so.

       During C.M.’s case, Plaintiffs repeatedly told MCPS that they

wanted to be notified of, consent to, and participate in any medical matters

concerning their children. Plaintiffs allege that MCPS authorized numerous

medical appointments without their consent or participation. Further,

when Plaintiffs scheduled appointments for C.M., someone else would

usually cancel them without notifying Plaintiffs. Plaintiffs also claim that


                           Page 6 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 6 of 38 Document 48
they were not informed if or when someone rescheduled those

appointments. Further, Plaintiffs aver that they were blocked from

receiving C.M.’s medical information and, after being removed as

“responsible parties” from C.M.’s insurance, were deprived access to her

medical bills. They also claim that they should have been—but were not—

given the opportunity to attend C.M.’s appointments or to transport her to

or from the same.

      According to Plaintiffs, C.M. was prescribed a contraceptive without

their notification or consent. Additionally, because MCPS did not take C.M.

to her psychiatrist, the psychiatrist dropped C.M. as a patient. Thus, she

was unable to regularly receive her prescribed medications. Plaintiffs also

allege that when they refused to give consent for C.M.’s medical

appointments or procedures, MCPS sought temporary guardianships for

C.M. to circumvent Plaintiffs’ decisions.

      During Plaintiffs’ dealings with MCPS, Defendant Kornblum took

over C.M.’s case from another Assistant District Attorney. This substitution

was allegedly in violation of a Milwaukee County District Attorney’s Office

policy that does not allow for such substitutions. Believing that Defendant

Kornblum’s involvement was a source of religious conflict, Plaintiffs

contacted   Defendant    District   Attorney   Chisholm    regarding    this

substitution. Nevertheless, Kornblum remained involved in C.M.’s case.

Plaintiffs allege that Kornblum submitted testimony and exhibits to the

court claiming that Plaintiffs abused C.M. and that Kornblum made false

and misleading statements regarding the observance of the Sabbath, the

potential religious conflict of interest, and the existence of a court order

authorizing MCPS’s entry into Plaintiffs’ home.




                           Page 7 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 7 of 38 Document 48
       Upon determining that (1) C.M. would soon turn 18 and (2) dismissal

of C.M.’s case would not deprive her of any services, the court dismissed

C.M.’s case without a trial. However, Defendant Kornblum secured a stay

pending appeal so that C.M. would continue to receive state support until

her graduation. Plaintiffs did not appeal.

       3.2    S.M.

       S.M. is another one of Plaintiffs’ daughters. On or around September

11, 2012, one of S.M.’s former teachers called Defendant Kornblum and

informed her that S.M. was afraid to go home. Kornblum reported this call

to MCPS and went to Plaintiffs’ home to interview S.M. Kornblum was

denied entry and given Plaintiffs’ attorneys’ contact information. That same

afternoon, Kornblum contacted Judge Donald, of the Milwaukee County

Circuit Court, seeking an order to pick up all eleven of Plaintiffs’ children

who were at their home. The following day, Judge Donald held a hearing

regarding this issue. Because no one notified Plaintiffs of this hearing, they

did not attend. Judge Donald ultimately determined that there was

insufficient evidence to grant Kornblum’s request. However, he allowed

MCPS to interview S.M.

       Plaintiffs allege that in an attempt to interview S.M., Defendants

Konrardy Comey and Reyes forcibly entered their home. Although S.M.

was not present, MCPS instructed the police to interview the Milchtein

children who were there at that time. The police refused, believing that they

did not have the authority to do so. Plaintiff Ester Riva Milchtein, who was

not initially present during this ordeal, came home and informed MCPS

that S.M. was at school in Illinois.

       The next day, Reyes and Konrardy Comey traveled to Illinois to

interview S.M. After learning about Judge Donald’s order, Plaintiffs found


                           Page 8 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 8 of 38 Document 48
an Illinois attorney to represent S.M. However, S.M. dismissed the attorney

and MCPS continued the interview, during which S.M. “stated that she is

not fearful to go home.” Post-interview, Defendant Kornblum informed

another Milwaukee County Circuit Court Judge, Judge Christenson, that

MCPS determined that “there was nothing rising to the level of abuse or

neglect” that would warrant a protective services petition or detention.

       Although MCPS concluded its investigation, MCPS told S.M. that

they would help her if she was in Milwaukee. Eventually, S.M. used a bus

ticket, which C.M. purchased for her, to return to Milwaukee. MCPS

promptly seized S.M. upon her return and initiated protective services

proceedings on the grounds that S.M. was afraid to go home. In April 2013,

the state trial court dismissed the charges of neglect in S.M.’s case, but

scheduled an August 2013 trial regarding the abuse charges. However,

S.M.’s case was dismissed before trial.

       After learning that her case was dismissed, S.M. ran away. She called

Defendant Waldschmidt with CSSW and said that she was afraid to go

home. According to Plaintiffs, this matter was allegedly screened out, but

then Waldschmidt called either Defendant Bohn or Defendant Happach

and the matter was screened in. Typically, when a matter is screened in, an

assessment worker meets with the parent or child that same day. Because

no assessment workers were available, David Blumberg picked up S.M.

Shortly thereafter, MCPS asked if the Blumberg family would take in S.M.

While placed with the Blumberg family, they gave S.M. material

possessions and access to activities without Plaintiffs’ consent.

       To their dismay, Plaintiffs allege that MCPS honored S.M.’s religious

preferences as opposed to Plaintiffs’. Plaintiffs also allege that because

MCPS treated S.M. as homeless, she was able to choose (without Plaintiffs’


                           Page 9 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 9 of 38 Document 48
involvement) where to attend school. Plaintiffs also claim that MCPS

denied them the ability to schedule and/or attend S.M.’s medical

appointments, leaving S.M. in charge of her own medical care and

decisions. Plaintiffs aver that throughout the course of several juvenile

court hearings, Defendant Kornblum submitted false testimony and

exhibits claiming that Plaintiffs abused S.M. Plaintiffs also allege that

Defendants Kornblum, Reyes, Sherman, and Waldschmidt made false

statements to the juvenile court pertaining to Plaintiffs’ visitation rights, the

times Plaintiffs visited or failed to visit S.M., and Plaintiffs’ willingness to

consent to S.M’s receiving therapy. Despite the dismissal of S.M.’s case, her

protective order ended when she was 18.

       3.3    D.M.

       The Court turns to Plaintiffs’ third daughter, D.M. Plaintiffs allege

that in 2016, D.M. attempted suicide while studying abroad in Israel. After

she returned home, Plaintiffs ensured that D.M. received counseling and

psychiatric care. On April 1, 2017, D.M. left Plaintiffs’ home after an

argument with Plaintiff Alexander Milchtein and did not return. The

Milwaukee Public Defender’s Office requested temporary physical custody

of D.M. on April 5, 2017. The state court determined that D.M. was a

runaway and allowed her to voluntarily stay at Pathfinders, a youth shelter,

for up to twenty days. The court ordered Plaintiffs to refrain from

contacting D.M. during her stay at Pathfinders.

       Prior to D.M.’s departure from Pathfinders, both MCPS3 and DHHS

filed a request for temporary custody alleging that they needed to take


       3The Court notes that defendants affiliated with MCPS are considered
“State Defendants” and not “County Defendants” because MCPS is a division of
the Wisconsin Department of Children and Families. This distinction is important


                          Page 10 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 10 of 38 Document 48
physical custody of D.M. because she was afraid to go home. On April 26,

2017, the court granted the agencies’ request, finding probable cause on the

grounds that Plaintiffs were unable to provide D.M. adequate supervision

and care. The court subsequently amended its order, finding that probable

cause existed because it was likely that D.M. could cause injury to herself

or was at risk of running away or being taken away, which (in turn) would

cause her to be unavailable for further court proceedings. According to

Plaintiffs, the court’s logic was that because D.M. had harmed herself in the

past, she was in need of protection to prevent future self-harm.

       DHHS’s Delinquency and Court Services Division held a

dispositional hearing on June 22, 2017. MCPS’s and DHHS’s Original

Dispositional Report, which they submitted to the court, indicated it was

not necessary to remove D.M. from the family home. Nevertheless, DHHS

asserted to the court that it was contrary to D.M.’s welfare and to that of the

community because D.M. was refusing to return home. At a dispositional

hearing on July 13, 2017, the Children’s Division of Milwaukee County

Circuit Court adjudicated D.M. as habitually truant and found that placing

her with Plaintiffs would be contrary to both her welfare and the welfare of

the community. Thus, the court placed D.M. with Defendant BGH. Prior to

this hearing, Plaintiffs met with BGH staff to discuss BGH’s consent forms,

as well as Plaintiffs’ requests and concerns. Plaintiffs made some additions

to the consent forms and signed them.

       Plaintiffs later e-mailed BGH to address some of their additional

issues relating to D.M.’s placement. For example, Plaintiffs were displeased


because both Plaintiffs and the State Defendants agree that the State Defendants
only took actions that form the basis of their complaint with regard to Plaintiffs’
daughters C.M. and S.M., not D.M. See (Docket #24 at 5).


                          Page 11 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 11 of 38 Document 48
that BGH had given D.M. a bus pass on the Sabbath, allowed her to use a

cell phone other than the one Plaintiffs provided to her, and transported her

to outings without their consent. Plaintiffs also allege that BGH inserted

dates on consent forms to reflect dates different from when Plaintiffs

actually signed those forms. Further, Plaintiffs were concerned about

BGH’s request that Plaintiffs refrain from contacting BGH. Throughout the

course of D.M.’s dealings with DHHS and her stay at BGH, Plaintiffs also

claim that D.M. was not taking her medications regularly and that no one

informed Plaintiffs when one of D.M.’s medical appointments was

cancelled.

       On July 26, 2017, BGH informed Defendant Woitel that it was filing

a “notice of removal” due to D.M.'s behavioral issues while at BGH. On

August 14, 2017, pursuant to this “Emergency Change of Placement

Notice,” D.M. would be placed with Plaintiffs. Defendant Woitel set the

placement date for August 28, which was also the date of D.M.’s next

hearing. However, on August 24, Defendant Woitel sent an e-mail to

Plaintiffs indicating that BGH was going to remove D.M. on October 12.

According to Woitel, this removal was not on an emergency basis.

       On October 2, Woitel called MCPS to report that BGH was no longer

willing to host D.M. Woitel allegedly also told MCPS that during an

emergency placement hearing, Plaintiffs agreed to sign D.M. into

Pathfinders but then later refused to do so. On October 3, Woitel sought an

emergency ex parte hearing claiming that D.M. was losing her placement

because Plaintiffs were stalking and harassing BGH staff and that Plaintiffs

had “utter disregard” for D.M.’s safety and well-being. D.M.’s attorney

noted that Woitel’s stance was a “significant development” because, up

until that hearing, MCPS and DHHS had taken the position that D.M.


                          Page 12 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 12 of 38 Document 48
should return home. At the hearing, Milwaukee County Circuit Court

Judge, Judge Carroll, ordered that D.M. go to an MCPS approved

placement and that MCPS also conduct an investigation. Judge Carroll

referred the case to the District Attorney’s office for a potential protective

services petition. Woitel called in the referral to MCPS, but this referral was

screened out. Plaintiffs claim that, notwithstanding the limitations of Judge

Carroll’s order, DHHS signed various releases for D.M.’s medical,

psychiatric, and educational records. Plaintiffs also claim that they only

received notice of a temporary physical custody hearing that was scheduled

for October 3, 2017.

        After being temporarily hospitalized, MCPS placed D.M. with

Daniel and Shelly Weber, who held different religious beliefs than

Plaintiffs. Notably, Plaintiffs were ordered to refrain from contacting the

Webers. Plaintiffs allege that while in the Weber’s custody, D.M. cut herself

in an act of self-harm. Because D.M. found the Weber’s home “very

triggering,” she eventually left one night and slept at Walker’s Point. In

May 2018, D.M. left the Webers and returned to Plaintiffs’ home. According

to Plaintiffs’ complaint, D.M.’s protective services order expired in July

2018.

        Plaintiffs allege that Woitel made false and misleading statements

throughout D.M.’s case. Such false and misleading statements pertain to

Plaintiffs’ cooperation (or lack thereof) throughout D.M.’s case, Plaintiffs’

concern for D.M., and complaints of sexual and/or physical abuse in the

home.

        3.4   Plaintiffs’ Previous Federal Case

        In their respective briefs, the parties dispute the Seventh Circuit’s

holding in Plaintiffs’ previous federal civil case, Milchtein v. Chisholm, 880


                          Page 13 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 13 of 38 Document 48
F.3d 895 (7th Cir. 2018) (hereinafter “Michtein II”), as well as the lower

court’s decision in Milchtein v. Chisholm, Case No. 13-C-940, 2017 WL 414251

(E.D. Wis. Jan. 31, 2017) (hereinafter “Milchtein I”). Because both Milchtein I

and Milchtein II are useful to this Court’s disposition of the motions to

dismiss before it, the Court finds it necessary to provide summaries of those

decisions.

                 3.4.1   Milchtein I

       On August 20, 2013, Plaintiffs brought an action in this District

against Defendants Chisholm, Joseph, Kornblum,4 and Anderson in their

official capacities. Plaintiffs asserted that the defendants violated Plaintiffs’

First, Fourth, and Fourteenth Amendment rights and sought both

declaratory and injunctive relief. Chisholm, Joseph, and Anderson filed a

motion for summary judgment, arguing that Plaintiffs’ claims were moot

and/or otherwise barred by the Rooker-Feldman doctrine. Milchtein I, 2017

WL 414251, at *1, *10, *13. This doctrine, named after Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923) and District of Columbia Court of Appeals v. Feldman,

460 U.S. 462 (1983), “essentially precludes lower federal court jurisdiction

over claims seeking review of state court judgments or over claims

‘inextricably intertwined’ with state court determinations.” Remer v.

Burlington Area Sch. Dist., 205 F.3d 990, 996 (7th Cir. 2000) (citation omitted).

       First, the Milchtein I Court determined that Plaintiffs’ claims were

moot because C.M.’s and S.M.’s cases had been dismissed and both C.M.

and S.M. were at least eighteen years old and, thus, no longer subject to the

jurisdiction of either MCPS or Children’s Court. Milchtein I, 2017 WL

414251, at *10. Plaintiffs argued that their case was not moot because (1) it


       4   Kornblum was dismissed from Milchtein I on January 14, 2014.


                          Page 14 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 14 of 38 Document 48
was “capable of repetition but evading review” or (2) “otherwise survives”

because Plaintiffs were “challenging an ongoing policy.” Id. The Court

rejected both arguments. See id. at *11–13.

       The district court also addressed the parties’ dispute regarding

whether Rooker-Feldman prevented the lower federal court’s intervention.

The Court acknowledged Plaintiffs’ argument that because they were not

challenging a state court judgment, Rooker-Feldman did not apply. Id. at *14.

However, the Milchtein I Court determined that because Plaintiffs were

asking it to evaluate “decisions . . . taken under the supervision of the [state]

Circuit Court or pursuant to an order,” such decisions were “inextricably

intertwined with the Children’s Court proceedings.” Id. at *14–15. Thus, the

district court granted the defendants’ motion for summary judgment based

on both mootness grounds and Rooker-Feldman.

              3.4.2   Milchtein II

       Plaintiffs filed an appeal in which they contended that their case was

not moot because (1) the district court could have entered a declaratory

judgment and (2) they had twelve minor children who could possibly

engender the same type of situation that brought Plaintiffs into Children’s

Court. Milchtein II, 880 F.3d at 897. Although the appellate court ultimately

affirmed the district court’s decision, it explained:

       [i]f a contention in federal litigation is intertwined with the
       state litigation only in the sense that it entails a factual or legal
       contention that was, or could have been, presented to the state
       judge, then the connection between the state and federal cases
       concerns the rules of preclusion, which are not jurisdictional
       and are outside the scope of the Rooker[-]Feldman doctrine.
Id. at 898.




                           Page 15 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 15 of 38 Document 48
       The Seventh Circuit clarified that because Plaintiffs were not seeking

the alteration of a state court’s judgment, Rooker-Feldman did not preclude

federal jurisdiction. Id. Nevertheless, the Seventh Circuit agreed that

because the Milchteins wanted the federal court to essentially comment on,

by way of declaratory relief, what the Plaintiffs perceived to be the state

court’s errors (i.e., provide an advisory opinion), Plaintiffs’ claims were not

justiciable. Id.

       Plaintiffs argued that any federal decision would not be advisory

because it could affect future litigation involving their other children. Id.

The Seventh Circuit concluded that even if there were future state

proceedings concerning the Milchteins’ remaining minor children and

those future proceedings were not moot because the state proceedings were

too short, a federal court would be required to abstain pursuant to Younger

v. Harris, 401 U.S. 37 (1971). Id. “Younger prevents a federal judge from

resolving isolated legal issues that might matter to proceedings already

before a state agency or judge.” Id. at 899. Thus, “if a state-initiated

proceeding concerning one of the Milchteins’ remaining children comes

before Wisconsin’s child-welfare agency and judiciary,” the Seventh Circuit

directed that federal courts “abstain and let the Milchteins present their

constitutional arguments to the state officials.” Id. Plaintiffs’ claims for both

injunctive and declaratory relief against Chisholm, Joseph, and Anderson,

in their respective official capacities, remained dismissed. Id. It is against

this factual backdrop that this Court now turns its attention to the motions

to dismiss before it.




                           Page 16 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 16 of 38 Document 48
4.     PLAINTIFFS’ § 1983 CLAIM FOR DAMAGES

       4.1    Overview of § 1983 Damages Claim

       Plaintiffs’ first claim for relief, in the form of damages, is brought

pursuant to 42 U.S.C. § 1983 and has eight separate counts. Notably, several

defendants argue that, in light of Milchtein II, Plaintiffs’ claim for damages

is non-justiciable. Defendants are incorrect. See Penny Saver Publ’ns, Inc. v.

Vill. of Hazel Crest, 905 F.2d 150, 153 (7th Cir. 1990) (holding that the

expiration of the ordinance at issue “d[id] not render the controversy moot

because there still remain[ed] a live controversy between the parties as to

whether the ordinance was unlawful thus entitling the plaintiff to

damages.”); Roehl v. City of Naperville, 857 F. Supp. 2d 707, 710–11 (N.D. Ill.

2012) (holding that while defendant’s enactment of a new version of an

ordinance “mooted all prospective relief plaintiff seeks . . . including

declaratory relief,” the new ordinance did not moot the plaintiff’s claim for

damages that stemmed from the prior ordinance); Goodvine v. Swiekatowski,

No. 08-cv-702-bbc, 2010 WL 55848, at *3 (W.D. Wis. Jan. 5, 2010)

(determining that prisoner’s religious discrimination claim was not moot,

unlike his claims for declaratory and injunctive relief, “because monetary

damages are available for claims such as this one that are brought under §

1983.”)

       As discussed in Section 5, infra, this Court agrees that Plaintiffs’

claims for declaratory and injunctive relief are non-justiciable. However,

the Court finds that Plaintiffs’ claim for monetary damages is still very

much “live” and should be addressed.




                           Page 17 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 17 of 38 Document 48
       4.2     Some Counts of Plaintiffs’ § 1983 Claim are Barred by the
               Statute of Limitations

       Notably, the State Defendants, County Defendants, and Hospital

Defendants argue that Plaintiffs’ claim as to both C.M. and S.M. is time-

barred and must be dismissed. It is “unusual” for a Court to dismiss a

complaint as untimely at the pleading stage because complaints “need not

anticipate and overcome affirmative defenses, such as the statute of

limitations.” Sidney Hillman Health Ctr. of Rochester v. Abbott Labs., Inc., 782

F.3d 922, 928 (7th Cir. 2015) (citation omitted). However, “if a plaintiff

alleges facts sufficient to establish a statute of limitations defense” it is

appropriate for the district court to dismiss the complaint on that ground.

Id. (citation omitted).

       “Section 1983 claims are subject to the statute of limitations for

personal injury actions in the state in which the alleged injury occurred.”

Behav. Inst. of Ind., LLC v. Hobart City of Common Council, 406 F.3d 926, 929

(7th Cir. 2005) (citation omitted). In Gray v. Lacke, 885 F.2d 399, 409 (7th Cir.

1989), the Seventh Circuit held that Wisconsin’s then six-year personal

rights statute of limitations,5 as enumerated in Wisconsin Statutes section

893.53, applied to § 1983 actions. This means that Plaintiffs had six years to

file a § 1983 claim from the date that such claim accrued. Section 1983 claims

“accrue when the plaintiff knows or should know that his or her

constitutional rights have been violated.” Kelly v. City of Chi., 4 F.3d 509, 511

(7th Cir. 1993) (citation omitted). To determine whether Plaintiffs’ claim is

time-barred, the Court must first identify the injury and then figure out the



       5 As of April 15, 2018, Wisconsin Statutes section 893.53 now has a three-year
statute of limitations.


                           Page 18 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 18 of 38 Document 48
date on which Plaintiffs could have sued for that injury. Behav. Inst. of Ind.,

406 F.3d at 929.

       Importantly, Plaintiffs’ complaint alleges that the State Defendants

and the Hospital Defendants violated Plaintiffs’ rights with respect to their

daughters C.M. and S.M., but not D.M. The parties are in agreement that

any events pertaining to C.M. took place in between October 11, 2011 and

December 2012, when her case was dismissed. Similarly, the parties agree

that S.M.’s case began in September 2012. Although her case was dismissed

as of August 2013, S.M.’s case was subsequently continued until December

20, 2015, when she turned 18.6 However, the last actions referenced in

Plaintiffs’ complaint taken by any Defendants concerning S.M. occurred in

August 2013. Thus, the State Defendants and the Hospital Defendants

assert that Plaintiffs’ § 1983 claim for damages is barred by the six-year

statute of limitations. The County Defendants argue that any counts against

them that stem from their dealings with C.M. and S.M. are barred as well.

Plaintiffs respond that their claim is not barred for two reasons, which the

Court addresses, and rejects, in turn.

               4.2.1   Tolling

       Plaintiffs argue that, pursuant to Wisconsin Statute section 893.13(2),

by filing the aforementioned civil case, Milchtein I, they tolled the six-year

statute of limitations. Plaintiffs are correct that the Court should look to

Wisconsin’s tolling rule. See Ill v. Roland, 812 F. Supp. 855, 859 (N.D. Ill. 1993)


       6 In their complaint, Plaintiffs state that S.M.’s case was continued until
December 14, 2014, (i.e., Plaintiffs were off by an entire year). In some of their
response briefs, see, e.g., (Docket #34 at 6), Plaintiffs correct this “misstatement,”
clarifying for the Court that after being dismissed in August 2013, S.M.’s case was
“immediately picked up again” and “continued until she turned 18 and was finally
dismissed at that time at the end of 2015.” (Id.)


                           Page 19 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 19 of 38 Document 48
(“Federal courts must also apply the states’ applicable tolling rules as

well.”) (citation omitted). However, section 893.13(2) does not save

Plaintiffs’ claim in this action. Per section 893.13(2):

       A law limiting the time for commencement of an action is
       tolled by the commencement of the action to enforce the cause
       of action to which the period of limitation applies. The law
       limiting the time for commencement of the action is tolled for
       the period from the commencement of the action until the
       final disposition of the action.

       Plaintiffs’ reliance on this statute is flawed because they conflate the

“cause of action” from their prior federal civil case with the present civil

case. Certainly, Plaintiffs’ claims in this case arise out of most of the same

transactions described in Milchtein I. However, the Wisconsin Court of

Appeals held that Wisconsin Statutes section 893.13(2) refers only to an

action already in existence, not a “subsequently filed new action arising out

of the same transaction as a previous case but seeking relief on different

causes of action.” Dasko v. Kendziorski, 568 N.W.2d 321 (Table), 1997 WL

52993, at *1 (Wis. Ct. App. Feb. 11, 1997).

       In Plaintiffs’ 2013 civil suit, they sued only three of the State

Defendants in their official, and not individual, capacities. In this case,

Plaintiffs bring their § 1983 claim against the State Defendants in their

respective individual capacities only. Therefore, because this suit involves

different causes of action as to Defendants Chisholm, Joseph, and

Anderson, the statute of limitations has not been tolled. See Ladien v. Bd. of

Trs., Univ. of Ill., No. 93 C 6573, 1994 WL 395078, at *4 (N.D. Ill. Jul. 27, 1994)

(holding that the Illinois “savings” statute, which allows a plaintiff to refile

a case within one year of voluntary dismissal even if the statute of

limitations has already run, was inapplicable to the plaintiff’s new official



                          Page 20 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 20 of 38 Document 48
capacity claims against defendants sued only in their individual capacities

in the original complaint). Further, any counts of Plaintiffs’ claim that they

bring against Defendants who were not named in Plaintiffs’ prior suit are

new causes of action. See Hewitt v. Nygen, Case No. 16–C–1481, 2018 WL

2100303, at *2 (E.D. Wis. May 7, 2018) (holding that the statute of limitations

was not tolled as to defendants who were not named in an original civil suit

because the plaintiff had not previously commenced an action against those

individuals). In sum, Plaintiffs’ 2013 civil suit did not toll the six-year

statute of limitations as to any Defendants in this action; thus, Plaintiffs’

claim as to C.M. and S.M. is untimely.

              4.2.2   Discovery

       In their response briefs, Plaintiffs cursorily state the proposition that

the limitations period only begins to run “when the plaintiff knows or

should know that his or her constitutional rights have been violated[,]” i.e.,

the discovery rule. See (Docket #25 at 4, Docket #33 at 3, Docket #34 at 5)

(quoting Kelly, 4 F.3d at 511). In each of the aforementioned response briefs,

Plaintiffs argue that they lacked the requisite knowledge for both general

and specific constitutional violations, which they did not mention in their

complaint. See, e.g., (Docket #33 at 3) (“Although many constitutional

violations concerning S.M. occurred in 2013, there were more that

happened after 2013 that may not be listed in the complaint. In one example,

among many in 2014, multiple doctor appointments occurred where the

Milchteins were denied the ability to schedule and attend the appointments

with their daughter, S.M. . . . So these constitutional violations occurred

much later than Defendants realize.”).

       It appears that Plaintiffs are trying to avail themselves of the

discovery rule in their response brief. To be sure, “a plaintiff is not required


                          Page 21 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 21 of 38 Document 48
to negate an affirmative defense, such as the statute of limitations, in his

complaint.” Clark v. City of Braidwood, 318 F.3d 764, 767 (7th Cir. 2003).

However, “a plaintiff can plead himself out of court if he alleges facts that

affirmatively show that his suit is time-barred.” Id.; see also Kincheloe v.

Farmer, 214 F.2d 604, 605 (7th Cir. 1954) ( “Plaintiff by the allegations of his

complaint erected the limitation bar and it was his duty in order to extricate

himself therefrom to plead any exceptions upon which he relied.”) Further,

“a plaintiff may not amend his complaint in his response brief.” Pirelli

Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436,

448 (7th Cir. 2011).

       Plaintiffs have erected a bar in their complaint with regard to their

daughters C.M. and S.M. As far as C.M. is concerned, Plaintiffs’ alleged

injuries stem from concrete events that took place in between October 18,

2011, the date C.M. was first seized, and December 3, 2012, the date her case

was dismissed. Similarly, any and all alleged injuries that the State,

Hospital, and County Defendants caused Plaintiffs (with regard to S.M.)

stem from actions taken by those defendants in between S.M.’s seizure in

September 2012 and shortly after the state court dismissed her case in

August 2013. See, e.g., (Docket #31 at 4) (“The latest date related to the S.M.

claims detailed against the State Defendants in the complaint is August

2013, following the state court’s dismissal of the protective services

proceedings.”) Plaintiffs do not allege in their complaint, or even allude to

the possibility, that they discovered or learned of their injuries after their

daughters’ cases were dismissed. Because Plaintiffs may not amend their

complaint via comments in their response briefs, the Court will not consider

such comments to suggest (for the first time) that they recently discovered

the aforementioned defendants’ constitutional violations. Such remarks


                          Page 22 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 22 of 38 Document 48
regarding the discovery rule appear to be a last-ditch effort to save their

complaint.7

       In light of the foregoing, the Court will dismiss Counts One, Two,

and Six as to both the State and Hospital Defendants, and Counts Three,

Four, Five, and Seven as to the State Defendants. Further, Plaintiffs’ claim

against the County Defendants (Counts One, Two, Three, Four, and Six) is

dismissed to the extent it pertains to C.M. and S.M. However, because

Plaintiffs’ aforementioned counts against the County Defendants also

implicate the County Defendants’ actions regarding D.M., those counts are

not time-barred. Similarly, Plaintiffs claim against BGH is not time-barred.

The Court now evaluates the parties’ arguments regarding Plaintiffs’

remaining claims.




       7  Interestingly, and perhaps wisely, enough, Plaintiffs do not attempt to
invoke the “continuing violation” doctrine, which also governs claim accrual.
Heard v. Sheahan, 253 F.3d 316, 319 (7th Cir. 2001). Such violations “signify[] that a
plaintiff can reach back to [the alleged injury’s] beginning even if that beginning
lies outside the statutory limitations period, when it would be unreasonable to
require or even permit him to sue separately over every incident of the defendant’s
unlawful conduct” and are typically related to “injuries . . . [that] are the
consequence of a numerous and continuous series of events.” Id. (string citation
omitted). Other circuits have determined that, in the context of child removal
cases, a parent’s alleged relevant injury occurs when his or her contact with their
child is first restricted or when removal first occurs. “The ongoing restriction that
follow[s] is best characterized as the ‘continuing impact’ of the initial restriction
rather than a continuing violation.” Sansome v. Fairall, 739 Fed. App’x. 877, 880 (9th
Cir. 2018) (holding that the plaintiff’s claim that defendants violated his
Fourteenth Amendment right to familial association accrued when his contact
with his children was first restricted); see also Canfield v. Douglas Cty., 619 Fed.
App’x 774, 778–79 (10th Cir. 2015) (commenting that, although the Tenth Circuit
had never held that the continuing violation doctrine applied to § 1983 cases, even
if it had, the plaintiff’s familial association claims accrued when her children were
first removed from her custody). Thus, even if Plaintiffs had raised this argument,
the continuing violation doctrine would not save the claim at issue.


                           Page 23 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 23 of 38 Document 48
       4.3    Qualified Immunity

       The Court first addresses the County Defendants’ argument that

because they are entitled to qualified immunity, any remaining claims

against them should be dismissed. Qualified immunity shields officials

from the civil consequences of their constitutional violations when the law

did not put the officials on clear notice that their conduct would be

unlawful. Saucier v. Katz, 533 U.S. 194, 202 (2001); Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982) (holding that the doctrine protects officials from civil

liability when they perform discretionary functions “insofar as their

conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.”). “Put simply,”

says the Supreme Court, “qualified immunity protects ‘all but the plainly

incompetent or those who knowingly violate the law.’” Mullenix v. Luna,

577 U.S. 7, 12 (2015) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

Defendants may not avail themselves of qualified immunity if (1) the

defendants’ alleged actions violated the plaintiff’s constitutional rights; and

(2) the implicated right was clearly established at the time. Jones v.

Wilhelm, 425 F.3d 455, 461 (7th Cir. 2005).

       When the defense is raised, the plaintiff bears the burden to defeat

it. Weinmann v. McClone, 787 F.3d 444, 450 (7th Cir. 2015). However,

Plaintiffs do not have a duty to “plead around a qualified immunity

defense.” Denwidde v. Mueller, 775 Fed. App’x 817, 820 (7th Cir. 2019). The

Seventh Circuit has held that “because a qualified immunity defense so

closely depends on the facts of the case, a complaint is generally not

dismissed under Rule 12(b)(6) on qualified immunity grounds.” Id. (citation

omitted). At this stage, the Court scrutinizes Defendants’ conduct, as

alleged in the complaint, to determine whether that conduct was objectively


                          Page 24 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 24 of 38 Document 48
legally reasonable. Id. Although Plaintiffs must describe the rights that have

allegedly been violated with “adequate specificity,” the Seventh Circuit

instructs that “there need not be a case directly on point so long as existing

precedent is sufficiently analogous as to place [the defendants] on notice

that their conduct was unlawful.” Id.

        According to the County Defendants, Plaintiffs have not alleged that

the   County      Defendants       violated     Plaintiffs’   “clearly     established”

constitutional rights. The County Defendants’ argument appears to be one

of form rather than substance. They argue that Plaintiffs’ allegations are

presented in an overwhelmingly broad and conclusory fashion. Thus, the

the County Defendants could not decipher which constitutional rights

Plaintiffs claim that the County Defendants violated.

        To be sure, Plaintiffs’ pleading is anything but a model of clarity or

brevity. In fact, it is an unwieldy, repetitive, scattered, and, at times,

conclusory one-hundred-page behemoth. Further, Plaintiffs have not

helped themselves by providing a confusing subtitle prior to each count,

(e.g., “Count One: Procedural Due Process, Unlawful Seizure/Medical

Exam, Invasion of Privacy, and Interruption of Familial Association”).

Notwithstanding its inadequacies, the Court finds that Plaintiffs’ complaint

puts the County Defendants on notice of which constitutional rights are at

issue with one exception:8

        Claim One, Count One: County Defendants violated
        Plaintiffs’ rights to familial association, privacy, and
        procedural due process by removing, detaining, and

        8As discussed in Section 4.4.2 infra, in Claim One, Count Eight, Plaintiffs allege
that by failing to ensure D.M.’s safety, the County Defendants violated Plaintiffs’
constitutional rights. Because Plaintiffs do not explain what constitutional right the
County Defendants violated by way of their actions or inactions concerning D.M., the
Court finds that Plaintiffs did not provide sufficient notice to the County Defendants.


                           Page 25 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 25 of 38 Document 48
       continuing to detain D.M. without a protective custody
       warrant and failing to pursue or investigate Plaintiffs in a less
       intrusive manner.
       Claim One, Count Two: County Defendant Woitel violated
       Plaintiffs’ procedural due process rights when she sought a
       court order for an emergency hearing at which Plaintiffs were
       not able to be heard.
       Claim One, Count Three: County Defendant Woitel violated
       Plaintiffs’ procedural due process rights by making several
       false and misleading statements to the state court.
       Claim One, Count Four: County Defendant Mertens knew
       that MCPS agents were engaged in policies that violated
       Plaintiffs’ constitutional rights and failed to confront such
       policies and/or train employees.
       Claim One, Count Six: County Defendants violated Plaintiffs’
       First Amendment and substantive Due Process rights by
       disregarding their religious beliefs and preferences
       concerning D.M.’s religious upbringing.
       Claim Two: County Defendants and BGH conspired to
       deprive Plaintiffs of their First and Fourteenth Amendment
       Rights in violation of 42 U.S.C. § 1985.
       Claim Four: That there were or are widespread customs at
       Milwaukee County and DHHS that caused the violation of
       Plaintiffs’ First, Fourth, and Fourteenth Amendment rights
       (i.e., a Monell claim against the County and DHHS).
       Plaintiffs were charged with stating a plausible grievance “that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Denwiddie, 775 Fed. Appx. at 820. The Court

finds that Plaintiffs have met their burden—albeit in a rather inartful

fashion. Because the Court determines that Plaintiffs have failed to state

claims as to Claim One, Counts Four and Eight, Claim Two, and Claim

Four, see infra Sections 4.4.1, 4.4.2, 4.4.3, and 4.4.4, the County Defendants

need not address, via future submission, whether qualified immunity



                          Page 26 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 26 of 38 Document 48
protects them as to those claims. However, if they would like to argue that

the remaining constitutional violations were not “clearly established,” the

County Defendants may submit additional authority in support of their

position.

       4.4     Plaintiffs’ Remaining Claims for Damages

       The Court now turns to Plaintiffs’ remaining counts of Claim One

for damages, beginning with the counts that the Court will dismiss for

Plaintiffs’ failure to state a claim.

               4.4.1   Claim One, Count Four: Supervisor Liability

       The Court grants the County Defendants’ motion for failure to state

a claim as to Plaintiffs’ supervisor liability claim against County Defendant

Mertens. The crux of Plaintiffs’ claim against Mertens is that, as a supervisor

with DHHS, he knew or had reason to know that employees had the custom

of violating a myriad of constitutional rights. Plaintiffs also allege that

Mertens knowingly and willfully allowed such practices to persist.

       Supervisors “need not participate directly in the deprivation [of civil

rights] for liability to follow under § 1983.” Backes v. Vill. of Peoria Heights,

Ill., 662 F.3d 866, 869–70 (7th Cir. 2011) (internal quotation and citation

omitted). Indeed, so long as a supervisor “know[s] about the conduct and

facilitate[s] it, approve[s] it, condone[s] it, or turn[s] a blind eye for fear of

what they might see[,]” they may be held liable. Id. at 870 (citing Chavez v.

Ill. State Police, 251 F.3d 612, 651 (7th Cir.2001)). In other words, supervisors

may be held liable under § 1983 for the actions of their subordinates if they

acted “either knowingly or with deliberate, reckless indifference.” Backes,

662 F.3d at 870. See also Chavez, 251 F.3d at 651; Jones v. City of Chi., 856 F.2d

985, 992–93 (7th Cir. 1988).




                           Page 27 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 27 of 38 Document 48
       Plaintiffs’ nearly fifteen-page supervisor liability claim is wholly

conclusory and must be dismissed. It is void of factual allegations that

would allow the Court to draw any reasonable inference that Mertens knew

about or condoned the allegedly illegal behaviors of his subordinates. At

most, Plaintiffs provide e-mail correspondence between Plaintiff Ester Riva

Milchtein and Mertens in which Ester asks a series of questions about foster

placement. Neither this e-mail nor the whole of Plaintiffs’ complaint

provides a factual basis that would allow the Court to draw the reasonable

inference that Mertens is liable under a theory of supervisor liability.

              4.4.2   Claim One, Count Eight: Failure to Ensure Safety

       In Claim One, Count Eight, Plaintiffs allege that the County

Defendants failed to ensure D.M.’s safety while in the County’s custody.

Plaintiffs do not state which constitutional right of theirs was violated by

way of this alleged failure. Plaintiffs cite to K.H. v. Morgan, 914 F.2d 846, 851

(7th Cir. 1990), in support of the proposition “that the Constitution requires

the responsible state officials to take steps to prevent children in state

institutions from deteriorating physically or psychologically.” Notably, in

K.H., the child-plaintiff filed the action on her own behalf via her public

guardian.

       Under Article III of the Constitution, “[a] federal court's jurisdiction

can be invoked only when the plaintiff himself has suffered some

threatened or actual injury resulting from the putatively illegal action.”

Warth v. Seldin, 422 U.S. 490, 499 (1975). Again, Plaintiffs do not allege that

their rights were violated as the result of the County Defendants’ alleged

failure to protect D.M. Nor do they contend that they bring this Count on

D.M.’s behalf. Thus, this count is non-justiciable and must be dismissed.




                          Page 28 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 28 of 38 Document 48
                 4.4.3   Claim Two: Conspiracy to Violate Civil Rights

          Plaintiffs allege that BGH and the County Defendants conspired to

violate Plaintiffs’ right to free exercise of religion under the First

Amendment and their substantive due process rights. “A plaintiff raising a

claim under [42 U.S.C.] § 1985(3) must allege (1) the existence of a

conspiracy, (2) a purpose of depriving a person or class of persons of equal

protection of the laws, (3) an act in furtherance of the alleged conspiracy,

and (4) an injury to person or property or a deprivation of a right or

privilege granted to U.S. citizens.” Majeske v. Fraternal Order of Police, Local

Lodge No. 7, 94 F.3d 307, 311 (7th Cir. 1996). Notably, “to withstand

dismissal under 12(b)(6),” a plaintiff must allege the necessary facts, i.e.,

“the who, what, when, why, and how.” Browkaw v. Mercer Cty., 235 F.3d

1000, 1016 (7th Cir. 2000). Further, “there cannot be a civil cause of action

under § 1985 without an overt act.” Lenard v. Argento, 699 F.2d 874, 883 (7th

Cir. 1983).

          Plaintiffs have not sufficiently alleged the existence of a conspiracy

between BGH and the County Defendants. The relevant portion of

Plaintiffs’ complaint discusses their interactions with BGH, specifically,

sitting down and discussing the consent forms with BGH. They further

allege that BGH ignored Plaintiffs’ directives regarding D.M., as well as

prevented Plaintiffs from communicating with D.M. and from making

determinations about her health care and religious practices. At most,

Plaintiffs allege that Woitel, a DHHS employee, informed Plaintiffs that

they could not contact BGH directly. Plaintiffs also state that DHHS

“ratified and assisted” in BGH’s violations of Plaintiffs’ constitutional

rights.




                          Page 29 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 29 of 38 Document 48
       All the Court has before it is information regarding “who” allegedly

partook in this conspiracy, yet there is no reference to any overt act.

Plaintiffs’ allegations are void of any factual references as to the “what,

when, why, and how” of the alleged conspiracy to violate their rights.

Without more, Plaintiffs’ claim cannot proceed.

              4.4.4   Claim Four: Monell Claim

       Plaintiffs also allege that DHHS and Milwaukee County knew or

should have known that their employees engaged in regularly established

customs and practices that were the moving force behind the alleged

violations of Plaintiffs’ constitutional rights.

       Municipal entities such as the County and DHHS cannot be held

liable for an employee’s unconstitutional conduct on a respondeat superior

theory. Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 691

(1978). To maintain a § 1983 claim against a municipal entity, the plaintiff

must first identify a “policy or custom” attributable to governmental

policymakers. Gable v. City of Chi., 296 F.3d 531, 537 (7th Cir. 2002) (citing

Monell, 436 U.S. at 691–94). This requirement serves to “distinguish acts of

the municipality from acts of [its] employees . . . and thereby make clear

that municipal liability is limited to action for which the municipality is

actually responsible.” Grieveson v. Anderson, 538 F.3d 763, 771 (7th Cir. 2008)

(internal quotations and citations omitted). A “policy or custom” may take

one of three forms: “(1) an express policy that, when enforced, causes a

constitutional deprivation; (2) a widespread practice that, although not

authorized by written law or express [governmental] policy, is so

permanent and well settled as to constitute a custom or usage with the force

of law; or (3) an allegation that the constitutional injury was caused by a

person with final policymaking authority.” Gable, 296 F.3d at 537 (citation


                          Page 30 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 30 of 38 Document 48
omitted). The plaintiff must also demonstrate “the requisite causation,”

which means that “the policy or custom was the ‘moving force’ behind [his]

constitutional deprivation.” Id. (quoting Monell, 436 U.S. at 691–94).

       The policies or customs at issue appear to take the second form.

Specifically, Plaintiffs claim that the County and DHHS maintained de facto

policies that involved detaining or removing children from their families

without exigent circumstances, a court order, and/or consent; removing

children from their families without first obtaining a warrant when no

exigency exists; removing and detaining children for an unreasonable

period that extends long after the alleged basis for detention has been

negated; interrogating and/or examining a child by himself or herself

without judicial authorization or parental consent; and refusing to

implement a practice of regular and adequate training to its employees so

as to ensure the protection of constitutional rights.

       Only if Defendants consciously ignored a need for action can it be

said that they have a custom amounting to a de facto “policy” of violating

constitutional rights. See City of Canton, 489 U.S. 378, 388 (1989); Calhoun v.

Ramsey, 408 F.3d 375, 380 (7th Cir. 2005) (“If the same problem has arisen

many times and the municipality has acquiesced in the outcome, it is

possible (though not necessary) to infer that there is a policy at work . . . .”).

Allegations related to one offender, or one offense, are simply not enough.

Gill v. City of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017) (isolated acts of

misconduct are insufficient to state a widespread practice claim under

Monell); Baskin v. City of Des Plaines, 138 F.3d 701, 705 (7th Cir. 1998) (“[a]

plaintiff cannot establish a § 1983 claim against a municipality by simply

alleging that the municipality failed to investigate an incident or to take

punitive action against the alleged wrongdoer.”). Plaintiffs must allege facts


                          Page 31 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 31 of 38 Document 48
tending to show that the County and DHHS policymakers were aware of

the social workers’ behaviors or that those behaviors were so persistent and

widespread that the County and DHHS should have known about them.

See Hoskin v. City of Milwaukee, 994 F. Supp. 2d 972, 980 (E.D. Wis. 2013). To

assert that a custom is “so entrenched and well-known as to carry the force

of policy,” at a minimum, one should be able to describe the offending

conduct with some precision. Terry v. Cty. of Milwaukee, No. 17-CV-1112-

JPS, 2018 WL 25667721, at *8 (E.D. Wis. June 4, 2018) (quoting Rice ex rel.

Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012)).

        Again, the Court finds Plaintiffs’ claims to be conclusory and void

of sufficient factual allegations to show the existence of de facto customs or

policies. “If a practice is too expansively defined . . . it is nonsensical to

charge a municipal entity with notice of such a practice.” Id. at *9. Indeed,

Plaintiffs have had three children involved in Milwaukee County

Children’s Court and at least one of those children was under the purview

of DHHS. Yet, their complaint is lacking factual support to show that these

specific issues arose many times or that these issues affected persons other

than Plaintiffs’ children. For example, some of Plaintiffs’ allegations

concern only one of their three daughters. Plaintiffs also allege that the

County and DHHS had policies which are not tied back to anything in the

complaint. For example, Plaintiffs complain there is a County and DHHS

policy that permits the interrogation of children without judicial authority.

However, the Court does not see any allegations in the complaint

suggesting that the County or DHHS conducted interviews without judicial

authorization. Ultimately, Plaintiffs allege that the County Defendants’

conduct took place in varied contexts with regard to (at most) Plaintiffs’

three daughters over a considerable period of time. Such allegations


                          Page 32 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 32 of 38 Document 48
“cannot be fused together” to show that the defendants had a policy or

practice that led to their constitutional deprivations. Id. at *8. Thus, the

Court will dismiss Plaintiffs’ Monell claim.

       4.4.5   Claim One, Counts One, Two, Three, and Six

       The Court will not dismiss Claim One, Counts One, Two, Three, and

Six as to the County Defendants at this juncture to the extent that Plaintiffs’

allegations pertain to the County Defendants’ actions against D.M. The

Court orders further briefing from the County Defendants to address

whether Plaintiffs have stated claims for relief that withstand Rule 12(b)(6).

The County Defendants shall have until November 30, 2020 to file their

motion and an accompanying brief; Plaintiffs shall have until December 14,

2020 to file a response; and the County Defendants must submit a reply on

or before December 21, 2020.

5.     PLAINTIFFS’ CLAIMS FOR DECLARATORY AND/OR
       INJUNCTIVE RELIEF: CLAIMS THREE, FIVE, AND SIX

       In Plaintiffs’ third claim for relief, they request that this Court enjoin

and prohibit MCPS from continuing nine alleged policies, practices, or

customs. In their fifth claim for relief, Plaintiffs seek declaratory relief that

Wisconsin Statutes sections 48.13(3), (3m), (10), and 48.02(1)(a), and “MCPS’

unwritten ‘profound fear’ policy,” are vague and overbroad. Finally, in

their sixth claim for relief, Plaintiffs request that this Court declare

Wisconsin Statutes section 48.57(1)(d), which allows for MCPS “[t]o

provide for the moral and religious training of children in its care according

to the religious belief of the child or of his or her parents[]” in violation of

the First Amendment, and thus, unconstitutional. The State Defendants

argue that Plaintiffs’ claims are moot because those claims relate to state




                           Page 33 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 33 of 38 Document 48
actions taken against C.M. and S.M.—who are now adults—many years

ago. This Court agrees.

       Pursuant to Article III of the Constitution, this Court has jurisdiction

“at all stages of review, not merely at the time the complaint is filed.” UWM

Student Ass’n v. Lovell, 888 F.3d 854, 860 (7th Cir. 2018) (internal quotations

and citations omitted). That said, federal courts do not have the power to

decide questions “that cannot affect the rights of the litigants in the case

before them.” Roehl, 857 F. Supp. 2d at 710. “[W]hen the issues presented

are no longer ‘live’ or the parties lack a legally cognizable interest in the

outcome,” the case is considered moot. Lovell, 888 F.3d at 860 (citations

omitted). Because this Court determines that, at this juncture, neither

declaratory nor prospective injunctive relief could redress Plaintiffs’

alleged injuries, Plaintiffs’ claims for such relief are moot. Id.

       Plaintiffs concede that their daughters’ cases are closed and that

there are currently no pending state court cases for any of the other

Milchtein children. Plaintiffs argue that their claims are not moot because

their controversy with the state is “capable of repetition, yet evading

review[.]” Fed. Election Comm’n v. Wis. Right to Life, Inc., 551 U.S. 449, 462

(2007). “This exception applies where (1) the challenged action is in its

duration too short to be fully litigated prior to cessation or expiration, and

(2) there is a reasonable expectation that the same complaining party will

be subject to the same action again.” Id. (internal quotation and citation

omitted). Plaintiffs argue that their situation satisfies this first prong

because their claims would need to have been fully litigated before their

daughters turned eighteen (i.e., no longer subject to state child and

protective services proceedings). With regard to the second prong,

Plaintiffs believe that there is a reasonable expectation that the State


                          Page 34 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 34 of 38 Document 48
Defendants will subject Plaintiffs to the same constitutional violations by

way of Plaintiffs’ remaining minor children.

       The   Seventh    Circuit   squarely    addressed    Plaintiffs’   similar

arguments in Milchtein II, and its directive is clear. See Section 3.4.2, supra.

Plaintiffs are to address any constitutional arguments in state court, should

one of their remaining minor children be a part of state proceedings.

Plaintiffs argue that Wisconsin state courts are unsuitable forums to raise

their constitutional arguments during ongoing MCPS proceedings.

However, this Court is not the proper place to challenge the Seventh

Circuit’s prior decree. Therefore, this Court will dismiss Plaintiffs’ claims

for declaratory and injunctive relief.

6.     CONCLUSION

       As discussed, the Court will grant Plaintiffs’ motion to restrict the

complaint and the documents attached thereto. (Docket #3). Based on the

foregoing, the Court will also grant the State Defendants’ motion to dismiss

and the Hospital Defendants’ motion for judgment on the pleadings.

(Docket #23 and #26). Plaintiffs’ claims against both the State Defendants

and the Hospital Defendants will be dismissed with prejudice, and they will

all be dismissed from this action.

       The County Defendants’ motion to dismiss will be granted in part

and denied in part. (Docket #26). The counts within Claim One against the

County Defendants pertaining to Plaintiffs’ daughters C.M. and S.M. will

be dismissed, as will the following claims that concern D.M.: Claim One,

Counts Four and Eight, Claim Two, and Claim Four. However, the Court

will deny the County Defendants’ motion to dismiss with regard to Claim

One, Counts One, Two, Three, and Six as to D.M. As discussed in Section

4.4.5 supra, the Court orders further briefing from the County Defendants,


                           Page 35 of 38
 Case 2:19-cv-01834-JPS Filed 10/27/20 Page 35 of 38 Document 48
with respect to those aforementioned counts, to address whether Plaintiffs

have stated any viable claims for relief.

       Finally, the Court will grant BGH’s motion to dismiss and will

dismiss BGH from this action. (Docket #42).

       Accordingly,

       IT IS ORDERED that Plaintiffs’ motion to restrict the complaint and

the exhibits thereto (Docket #3) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the State Defendants’ motion to

dismiss (Docket #23) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiffs’ claims as to Defendants

Eloise Anderson, Mary Pat Bohn, John T. Chisholm, Julia Konrardy Comey,

Arlene Happach, Sarah Henery, Robin Joseph, Lori Kornblum, Crystal

Reyes, Nadine Sherman, Martha Stacker, and Lori Wagnitz be and the same

are hereby DISMISSED with prejudice;

       IT IS FURTHER ORDERED that Defendants Eloise Anderson,

Mary Pat Bohn, John T. Chisholm, Julia Konrardy Comey, Arlene Happach,

Sarah Henery, Robin Joseph, Lori Kornblum, Crystal Reyes, Nadine

Sherman, Martha Stacker, and Lori Wagnitz be and the same are hereby

DISMISSED from this action;

       IT IS FURTHER ORDERED that the Hospital Defendants’ notice of

joinder in motion to dismiss (Docket #26, #28) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that Plaintiffs’ claims as to Children’s

Hospital and Health System, Inc., Jackie Voykin Steffes, and Sara

Waldschmidt be and the same are hereby DISMISSED with prejudice;




                          Page 36 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 36 of 38 Document 48
        IT IS FURTHER ORDERED that Defendants Children’s Hospital

and Health System, Inc., Jackie Voykin Steffes, and Sara Waldschmidt be

and the same are hereby DISMISSED from this action;

        IT IS FURTHER ORDERED that the County Defendants’ motion to

dismiss (Docket #26) be and the same is hereby GRANTED in part and

DENIED in part;

        IT IS FURTHER ORDERED that the following claims against

Milwaukee County, Milwaukee County Department of Health and Human

Services, Mark Mertens, Kelly Pethke, and Sara Woitel be and the same are

hereby DISMISSED with prejudice: Plaintiffs’ claims as to C.M. and S.M.;

and Claim One, Counts Four and Eight, Claim Two, and Claim Four as to

D.M.;

        IT IS FURTHER ORDERED that, with regard to Claim One, Counts

One, Two, Three, and Six as to D.M., the County Defendants shall have until

November 30, 2020 to file a motion pursuant to Rule 12(b)(6) and an

accompanying brief; Plaintiffs shall have until December 14, 2020 to file a

response; and the County Defendants must submit a reply on or before

December 21, 2020;

        IT IS FURTHER ORDERED that Defendant BGH’s motion to

dismiss (Docket #42) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that Claim Two be and the same is

hereby DISMISSED with prejudice as to Defendant Bella’s Group Home,

LLC; and

        IT IS FURTHER ORDERED that Defendant Bella’s Group Home,

LLC be and the same is hereby DIMISSED from this action.




                          Page 37 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 37 of 38 Document 48
     Dated at Milwaukee, Wisconsin, this 27th day of October, 2020.

                               BY THE COURT:




                               J.P. Stadtmueller
                               U.S. District Judge




                          Page 38 of 38
Case 2:19-cv-01834-JPS Filed 10/27/20 Page 38 of 38 Document 48
